Name: Commission Regulation (EC) No 1230/98 of 12 June 1998 cancelling the negative correcting factor for June applying to certain export licences for barley issued in March and April 1998
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 EN Official Journal of the European Communities13. 6. 98 L 168/23 COMMISSION REGULATION (EC) No 1230/98 of 12 June 1998 cancelling the negative correcting factor for June applying to certain export licences for barley issued in March and April 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13(8) thereof, Whereas export licences for barley were issued in March and April 1998 with advance fixing of the refund; whereas these licences expire after 30 June 1998; Whereas Commission Regulation (EC) No 565/98 (3), as last amended by Regulation (EC) No 849/98 (4), fixes the negative correcting factors for June and July for barley; whereas these correcting factors introduced each marketing year are intended to prohibit the Communitys southern Member States from exporting barley from the new harvest with a refund bases on the price for the previous harvest; whereas, however, barley from the new harvest cannot be exported from Denmark in June; Whereas a surprise strike has paralysed for a long period means of transport in Denmark and the export ports of that country; whereas, in view of the strike, it will not be possible to export a significant quantity of barley by the end of May; whereas the operators, who will not be able to place their goods in a customs warehouse before 31 May 1998, will be penalised by the negative correcting factor applying in the month of June 1998; Whereas the correcting factor applicable in June should therefore be cancelled only in the case of physical exports of barley from Denmark; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 At the request of the exporter, the negative correcting factor applicable in June 1998 to export licences for barley issued in March and April 1998 with advanced fixing of the refund is hereby cancelled in respect of exports from Denmark alone, provided that loading is effected in a Danish port. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 76, 13. 3. 1998, p. 14. (4) OJ L 120, 23. 4. 1998, p. 21.